The opinion of the court was delivered hy
Scott, J. —
Respondents brought an action to recover from the appellant a sum of money alleged to be due them by virtue of an assignment from one W. F. Lowe, who boarded men in the employ of appellant. The assignment was made to cover a sum then due and also such further sum as might become due the assignor in the future for certain months specified by reason of boarding men as aforesaid. The appellant filed a general demurrer to the complaint contending that it did not state facts sufficient to constitute a cause of action because it did not allege that said assignment was in writing. And appellant further contends that the instrument was void in consequence of its purporting to assign a claim not then in existence. It is admitted, however, that eighty dollars of said sum was earned at the time the assignment was made. It was not necessary that the complaint should allege the assignment to be in writing even though it may have been necessary to have proven a written assignment when the cause came on for trial.
It being admitted that the sum of eighty dollars was due when the assignment was made, a general demurrer would not reach the point that said assignment was not good for the sum to be earned in the future, and there being a cause of action for the said sum due, it follows that the demurrer was rightfully overruled, and the judgment of the superior court is affirmed.
Anders, O. J., and Dunbar, Stiles and Hoyt, JJ., concur.